Citation Nr: 9914131	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1971, and from February 1975 to May 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO) which 
denied service connection for right and left knee 
disabilities and carpal tunnel syndrome.  The veteran 
perfected an appeal with these issues in July 1994, and in 
April 1999, he testified at a hearing at the RO.  

By decision in April 1999, service connection for bilateral 
carpal tunnel syndrome and patellofemoral pain syndrome of 
the right knee was granted at the RO.  The Board finds that 
grant of service connection constitutes a full award of the 
benefits sought on appeal; as there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level for carpal 
tunnel syndrome or a right knee disability, these issues are 
not currently in appellate status.  See Grantham v. Brown, 
114 F. 3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A left knee disability had its onset in active service.


CONCLUSION OF LAW

A left knee disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on periodic 
medical examinations conducted in May 1969, March 1971, and 
February 1975, his lower extremities and musculoskeletal 
system were clinically normal and he denied a "trick" or 
locked knee.  In October 1975, he sought treatment for pain 
in the left leg and patella, stating that he had been running 
with ankle weights approximately one week prior and had 
developed pain.  Physical examination showed full range of 
motion with complaints of light pain.  The assessment was 
muscle strain of the left leg.  On subsequent periodic 
medical examination in November 1976, June 1978, January 
1985, May 1987, and April 1992, his lower extremities and 
musculoskeletal system were found to be clinically normal, 
and he again denied a "trick" or locked knee. 

In September 1992, the veteran sought treatment for right 
knee pain and swelling; the assessments were probable 
resolving strain of the medial collateral ligament (MCL) and 
chondromalacia patella.  No complaints or findings pertaining 
to the left knee were recorded.  The remaining service 
medical records are negative for complaints or abnormalities 
pertaining to the left knee.  At his December 1992 military 
retirement medical examination, his lower extremities and 
musculoskeletal system were normal.  On a report of medical 
history, he denied a "trick" or locked knee.  

Following his separation from service, in July 1993, the 
veteran filed a claim of service connection for several 
disabilities, including the right knee.  His application is 
silent for complaints or findings pertaining to the left 
knee.

He was afforded a VA medical examination in connection with 
his claim in January 1994.  He reported that he had initially 
injured his right knee in 1985 while negotiating an obstacle 
course.  He stated that he was treated with pain medication 
and rest and that his right knee pain resolved until 1989, 
when he again experienced pain and swelling.  The veteran 
stated that his right knee was treated at that time with 
exercises.  Regarding his left knee, he stated that he 
occasionally experienced pain, similar to the pain in his 
right knee.  He stated that the pain was under his kneecap 
accompanied by cracking and popping.  Examination of the 
knees showed range of motion from zero to 140, bilaterally.  
There was no effusion, laxity, or joint line pain and Lachman 
and McMurray's tests were negative bilaterally.  The left 
knee showed some medial facet patellofemoral pain as well as 
tenderness at the insertion of the patellar ligament on the 
inferior pole of the patella.  The assessments included 
bilateral infrapatellar tendinitis of the knees and left 
patellofemoral syndrome.  

Subsequent X-ray examination of the knees in February 1994 
showed mild lateral subluxation of both patellae with a 
bipartite formation at the lateral aspect on the left.  There 
were small spurs at the quadriceps insertion on the patella 
bilaterally, with no evidence of joint effusion.  The bones 
were intact and the joints were unremarkable.  The assessment 
was no important abnormality of the knees.

Private medical records show that in June 1993, the veteran 
underwent physical examination in conjunction with his 
application for a job and his extremities were found to be 
normal.  In June 1994, he sought treatment for right knee 
pain, stating that he had been backpacking and accidentally 
twisted his right knee.  He reported a history of a right MCL 
sprain in service.  The assessment was right MCL strain; no 
complaints or findings pertaining to the left knee were 
recorded.  

The veteran again underwent VA medical examination in May 
1995.  He registered numerous complaints, including bilateral 
knee pain.  No abnormalities pertaining to either knee were 
recorded.

Additional private treatment records show that in May 1996, 
the veteran sought treatment for left knee pain.  He denied 
specific injury, but indicated that in late February or early 
March, his left knee had begun to swell.  He stated that his 
left knee had always popped and that stairs bothered him, 
particularly going down.  He indicated that three years 
prior, he was seen for knee pain and told that he had early 
arthritis.  X-ray examination was interpreted as benign, 
although the examiner indicated that some spurring might be 
present.  The assessment was possible medial meniscus tear 
and an MRI examination was scheduled.  The MRI of the left 
knee revealed a posterior horn medial meniscus tear with 
degenerative changes that extended through the posterior 
horn.  It was also noted that he had an associated synovial 
effusion with some chondral defect in the far medial aspect 
of the tibial plateau consistent with a contusion.  

In June 1996, the veteran underwent left knee arthroscopy, 
with partial medial meniscectomy, debridement of patella and 
removal of loose bodies.  A bone scan of the left knee in 
September 1996 showed increased activity within the 
patellofemoral medial compartments of the left knee, most 
likely related to degenerative arthritis.  

In a June 1996 statement, the veteran indicated that he 
currently experienced bilateral knee pain which he attributed 
to cumulative injuries sustained from years of in-service 
running while wearing combat boots and a flak jacket.  He 
stated that he recently underwent left knee surgery to repair 
a torn meniscus.  He acknowledged that his service medical 
records were virtually silent as to complaints regarding his 
knees; however, he stated that he avoided seeking medical 
treatment in service lest he be labeled a "sickbay 
commando."  

In an August 1996 statement, the veteran's wife indicated 
that immediately upon the veteran's return from the Persian 
Gulf, his knees began to hurt and he stopped running and 
started limping.  She stated that his knees had worsened 
since that time, eventually requiring surgery.

Private treatment records show that the veteran began 
physical therapy for his knees in September 1996.  The 
assessments included patellofemoral syndrome and tibial 
tendonitis.

On VA examination in September 1997, the veteran reported 
that multiple joint aches, including in his knees.  He denied 
in-service trauma or treatment, but indicated that he had 
first noticed bilateral knee pain in service.  After service, 
the veteran stated that he had undergone left knee 
arthroscopy with a debrided medial meniscus.  He also 
reported that degenerative changes were noted at that time.  
On examination, the veteran's knees were essentially normal 
in architecture with mild tenderness in the patellofemoral 
joints bilaterally. Range of motion was from zero to 135, 
bilaterally.  Four plus crepitation was noted on the left and 
there was no laxity in the collateral, medial-collateral, or 
cruciate ligaments.  The diagnoses included patellofemoral 
pain syndrome of the left knee with tear, medial meniscus, 
status post arthroscopic debridement.  

At his April 1999 hearing, the veteran testified that when he 
was seen in service in September 1992 for right knee pain, 
the corpsman examined both knees and advised him that the 
left knee actually seemed worse.  He further testified that 
in 1996, he underwent left knee surgery and was advised by 
the surgeon that he had an old knee injury.  He stated that 
he had not injured his left knee since separation from 
service.

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Additionally, where a veteran 
served continuously for 90 days or more and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  The Court has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
There it is established that a veteran is entitled to the 
"benefit of doubt" when there is an approximate balance of 
positive and negative evidence.  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that he or she prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

In this case, with the exception of an October 1975 treatment 
record showing complaints of left patellar pain and a 
diagnosis of left leg muscle strain, the veteran's service 
medical records are wholly negative for complaints or 
abnormalities pertaining to the left knee.  On periodic 
examinations in service, including his December 1993 military 
retirement medical examination, the veteran consistently 
denied a trick or locked knee and his lower extremities were 
clinically normal.  

Nonetheless, the veteran now claims that he did, in fact, 
experience left knee pain in service.  However, he states 
that he did not seek treatment for such pain because he did 
not want to be labeled a "sickbay commando."  In support of 
his claim, he submitted a corroborating statement from his 
wife attesting to the fact that immediately upon his return 
from the Persian Gulf, the veteran complained that his knees 
began to hurt and he stopped running and started limping.  
The record shows that the veteran returned from the Persian 
Gulf in March 1991.

The Board also notes that on VA medical examination in 
January 1994, within one year of his separation from service, 
he was diagnosed with infrapatellar tendinitis of the knees 
and left patellofemoral syndrome.  While arthritis was not 
diagnosed in the first post-service year, an X-ray 
examination conducted during that period did reveal spurring 
at the quadriceps insertion on the patellae.  On most recent 
VA examination in September 1997, patellofemoral pain 
syndrome of the left knee was again diagnosed.  

In summary, the evidence against the veteran's claim of 
service connection for a left knee disability is primarily 
evidence consisting of the absence of diagnoses during 
service.  However, the law provides that service connection 
may be granted for a disability diagnosed after discharge if 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In this case, given the 
length of the veteran's military service (more than 20 
years), his evidentiary statements (and that of his wife) 
regarding continuous left knee symptoms in service and 
thereafter, and the fact that patellofemoral pain syndrome 
was diagnosed soon after his separation from service, the 
Board finds that the evidence in this case falls into the 
category of relative equipoise.  Thus, under the governing 
law, the veteran is entitled to the benefit of the doubt in 
this case, and service connection is warranted for the left 
knee disability.  Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for a left knee disability 
is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

